                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

IRVING JAMES BERRY, JR.,                          )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )         No. 4:19-CV-814 JMB
                                                  )
GEORGE A. PEACH,                                  )
                                                  )
                 Defendant,                       )

                              OPINION, MEMORANDUM AND ORDER

         Before the Court is plaintiff’s motion for reconsideration of the dismissal of his lawsuit.

After reviewing the grounds raised by plaintiff, the Court will decline to alter or amend the

judgment of this Court. The Court concludes that plaintiff has failed to show that he was under

imminent danger at the time he filed the instant action, and therefore this action was properly

dismissed under 28 U.S.C. § 1915(g). Plaintiff is therefore not entitled to reconsideration of the

dismissal of his lawsuit, and his motion will be denied.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration of the dismissal

of this action [Doc. #14] is DENIED.

         IT IS FURTHER ORDERED that an appeal of this action would not be taken in good

faith.

         Dated this 12thth day of June 2019.


                                                      __________________________________
                                                         HENRY EDWARD AUTREY
                                                      UNITED STATES DISTRICT JUDGE
